Citation Nr: 1217700	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  02-18 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including as secondary to a service-connected bilateral foot disability.

2.  Entitlement to service connection for a bilateral knee disorder, also including as secondary to the service-connected bilateral foot disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

This appeal to the Board of Veterans' Appeals (Board) originated from September 2001 and August 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claims for service connection for degenerative disc disease (DDD) of the lumbosacral spine and for degenerative joint disease (DJD) of his knees.  The Board remanded these claims in December 2006, June 2007, and May 2008 for additional development - including for VA compensation examinations for medical nexus opinions concerning the etiology of these claimed disorders and, in particular, the likelihood they are related or attributable to the Veteran's military service, including by way of his already service-connected bilateral foot disability.  In a July 2010 decision, partly based on these medical opinions that had been obtained concerning this determinative issue of causation, the Board denied these claims for low back and bilateral knee disorders.  The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a July 2011 memorandum decision, the Court vacated the Board's July 2010 decision denying these claims.  The Court remanded these claims to the Board for compliance with the instructions in its decision.  And to comply with these instructions, the Board, in turn, is remanding these claims to the RO for further development.


REMAND

The Court's memorandum decision, vacating the Board's July 2010 decision, found that each of the VA examinations upon which the Board had relied to deny these claims had provided an inadequate rationale to support the medical conclusions rendered during these examinations, and that adequate examinations are required under Barr v. Nicholson, 21 Vet. App. 303 (2007).


In Barr, 21 Vet. App. at 311, the Court held that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").

With respect to the claim for service connection for a bilateral knee disorder, the Court found that the VA examinations were uniformly deficient in providing a reasoned explanation connecting the conclusions with medical data, citing 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Court also found that the VA examiners failed to consider whether any of the Veteran's multiple service-connected foot disabilities may have led to her bilateral knee disabilities, but instead only provided opinions regarding the alleged relationship between the bilateral knee disability and pes planus and plantar fasciitis.  The Court also determined that the Board failed to consider a favorable private medical opinion dated in April 2004 by I.C., D.P.M.  The Court therefore remanded this claim for readjudication with consideration of this April 2004 private medical opinion, and left it to the Board's discretion as to whether further VA examinations are required as to this claim.

As for the claim for service connection for a low back disorder, the Court found that another VA examination is required to determine whether the Veteran's current anterolisthesis/spondylolisthesis is related to his military service, finding that this condition is a separate disorder from his DDD, and noting that a medical nexus opinion has not yet been obtained regarding the etiology of this other condition.  Further, the Court found that an opinion is needed as to whether the nerve root irritation noted in the service treatment records (STRs) was part of the mechanical low back pain the Veteran experienced in service or whether, instead, it was something entirely different that might have eventuated in DDD.  The Court noted the Veteran's post-service low back pain following intercurrent injuries (namely, falls in 1995 and 1998), but also pointed out she had low back symptoms in 1993, so prior to those additional injuries.

Service connection may be granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty during her active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing her entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming she has the claimed disability or, at the very least, showing she has at some point since the filing of her claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like DJD, i.e., arthritis (though not also DDD), are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

But if chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is to say, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.  Continuous symptoms (like pain, etc.), not necessarily treatment for them, are the essence of continuity of symptomatology contemplated by 38 C.F.R. § 3.303(b) and the holding in Savage.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).  See, too, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).


A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide the Veteran a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).


When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Regarding these requirements as they specifically relate to the claims at issue of entitlement to service connection for low back and bilateral knee disorders, the Veteran has received the required diagnoses of these disorders, as evidenced by her VA and private medical records showing diagnoses referable to her low back of spondylosis of the lumbar spine, disc degeneration, spondylolisthesis, and, as concerning her knees, DJD.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).  Consequently, the determinative issue is whether these low back and bilateral knee disorders are attributable to her military service or, instead, the result of other unrelated factors or causes.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

VA already, as mentioned, has had the Veteran undergo several VA compensation examinations for medical nexus opinions concerning whether her low back and bilateral knee disorders are related to her military service - including secondarily as either caused or aggravated by her service-connected bilateral foot disability.  

But the Court has determined that these VA examinations are all inadequate, for the reasons already discussed.  Hence, additional VA examination is required before readjudicating these claims.

By way of back drop, the Veteran's service treatment records (STRs) reflect treatment for foot-related problems and back pain, although her spine and lower extremities were clinically normal on separation examination in August 1981.  Her STRs are entirely unremarkable for a knee disability of any sort affecting either knee.

During an October 1982 VA examination of the feet, the examiner diagnosed calluses on the bottom of both feet, bilateral flexible flat foot with hallux valgus, and early bunion formation of the MP joints of both great toes.  The examiner also diagnosed genu valgum, development[al] (i.e., congenital) in origin.  Genu valgum is also known as "knock knee."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 782 (31st ed. 2007).

In a November 1982 rating decision, the RO granted service connection for calluses, bottom of left and right foot, with plantar warts and genu valgum, flexible flat foot with hallux valgus, bilateral and early bunion formation, MP joints of the great toes, rating this disability under Diagnostic Code 5276, which concerns flatfoot (pes planus).  The Board sees that, in that rating decision, the RO listed genu valgum in its list of service-connected foot disorders - when, in fact, genu valgum pertains to the knees.

The RO therefore must clarify whether that November 1982 rating decision established service connection for genu valgum, particularly in light of the October 1982 VA examination report indicating this knee condition is developmental (congenital).  A congenital or developmental "defect" is not a "disease or injury" within the meaning of applicable legislation and, thus, not service connectable for VA compensation purposes as a matter of express VA regulation.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  Service connection is permissible, however, for "diseases" (but not "defects") of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  VA's General Counsel indicated that support for this position could be found in VA regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities.

Also, according to the VA General Counsel 's opinion, although service connection cannot be granted for a congenital or developmental "defect", such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed bilateral knee disability, medical clarification may be necessary as to whether any current knee condition is a congenital or developmental "disease" or "defect."  See id.; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  See also Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Winn v. Brown, 8 Vet. App. 510, 516 (1996); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  If the claimed disorder is a "disease," an opinion may be required as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.  Whereas, if the claimed disorder is instead a "defect," an opinion may be required as to whether it was as likely as not subject to superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

With respect to the claim for service connection for a low back disorder, the Board sees the Veteran was treated in service for mechanical low back pain and strain, and on one occasion back spasms were noted and she was diagnosed with probable disc nerve root irritation.  After service, she complained of low back pain in 1993 and, as mentioned was subsequently treated for low back pain after work-related falls in December 1994 and January 1998 at her civilian job.

So additional VA examinations and medical nexus opinions are needed concerning these claims - but, in particular, ones that do not have the shortcomings of those prior that the Court has cited as inadequate.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

Any additional pertinent VA or private medical treatment records must be obtained, as well. 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, even if not actual, possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  First clarify whether the November 1982 rating decision established service connection for genu valgum ("knock-knee"), in light of the contemporaneous October 1982 VA examination report indicating this knee condition is developmental (congenital).  Genu valgum was included in that rating decision as one of the Veteran's foot disabilities, rather than a disability instead affecting her knees.

2.  Obtain copies of all additional records of any relevant VA or private treatment since service that are not already on file.  The efforts to obtain these records are governed by 38 C.F.R. § 3.159(c)(1) versus (c)(2), depending on whether the records are in the possession of a Federal department or agency.  If any identified records cannot be obtained, this fact must be documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(e).

3.  Upon receipt of all additional records, schedule another VA compensation examination to obtain additional medical nexus opinions concerning the etiology of the Veteran's current low back and bilateral knee disorders.  To facilitate making this important determination, the claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history.  In particular, the examiner is asked to review the prior VA examination reports (all of which the Court since have determined are inadequate) and the relevant private medical records, especially the April 12, 2004 letter from I.N.C., D.P.M.

The VA examiner should specifically respond to the following questions:

(a) What, if any, of the Veteran's current low back disorders is developmental (congenital)?

(b) For any such disorder, is it a "disease" or "defect"?

(c) If a "disease," an opinion is needed as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.

(d) If instead a "defect," an opinion is needed as to whether it was as likely as not subject to superimposed disease or injury during the Veteran's military service that resulted in disability apart from the congenital or developmental defect.


(e) Conversely, if not a congenital/development disease or defect, what is the likelihood (very likely, as likely as not, or unlikely) this disorder is directly or presumptively related or attributable to her military service, meaning initially manifested during her service or, if involving DJD (i.e., arthritis), though not also DDD, within the one-year presumptive period following her discharge, so by September 1982.

(f) Alternatively, what is the likelihood (very likely, as likely as not, or unlikely) this disorder is secondarily related to her military service, that is, either caused or being chronically aggravated by her already service-connected bilateral foot disability - if considering all of her foot disorders that are service connected disabilities.

(g) Regarding the bilateral knee disorder, the examiner is first asked to specify whether the Veteran's previously diagnosed genu valgum is a "disease" versus "defect."

(h) If a "disease," an opinion is needed as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.

(i) If instead a "defect," an opinion is needed as to whether it was as likely as not subject to superimposed disease or injury during the Veteran's military service that resulted in disability apart from the congenital or developmental defect.


(j) Conversely, if there is a knee disorder that is not a congenital/developmental disease or defect, then an opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) this disorder is directly or presumptively related or attributable to her military service, meaning initially manifested during her service or, if involving DJD (i.e., arthritis), within the one-year presumptive period following her discharge, so by September 1982.

(k) Alternatively, what is the likelihood (very likely, as likely as not, or unlikely) this disorder is secondarily related to her military service, that is, either caused or being chronically aggravated by her already service-connected bilateral foot disability - if considering all of her foot disorders that are service connected disabilities (namely, her calluses, bottom of feet, with plantar warts and genu valgum, flexible flat foot with hallux valgus, bilateral and early bunion formation, MP joints of the great toes, hammer digit, 3rd right)?

"Defects" are usually static in nature, so not generally subject to episodic improvement or worsening, whereas "diseases" are.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.


"Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with her baseline of disability versus the disability she now has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

Because the Veteran is competent even as a layperson to report the onset of symptomatology regarding these disorders, including low back and knee pain, as this only requires her personal knowledge, not medical expertise, as it comes to her through her senses, the examiner must specifically address the Veteran's report of any manifestation during her military service in determining whether any current disability affecting her low back and knees may have originated in service, or, if involving arthritis, within one year of her discharge, or was caused or is being aggravated by service-connected disability.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

For completeness of the opinion, it is essential the examiner review the claims file, including this remand and the Court's memorandum decision, for the pertinent history of these claimed disabilities.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning these claims, without resorting to mere speculation, explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he or she needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Veteran is hereby advised that failure to report for this additional VA examination, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655(b) (2011).

4.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send her a supplemental statement of the case (SSOC) and give her and her attorney an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



